20 A.3d 1186 (2011)
In re Nomination Petition of Salvatore "Sam" J. VALENTY for the Republican Nomination for County Commissioner in the Primary of May 17, 2011.
Petition of Patricia J. Kiniry and Steven R. Mitchell.
Nos. 209 WAL 2011, 210 WAL 2011.
Supreme Court of Pennsylvania.
May 20, 2011.

ORDER
PER CURIAM.
AND NOW, this 20th day of May 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioners, are:

*1187 (1) Did the Commonwealth Court err when it permitted [candidate] to amend his nomination petition to correct a fatal defect in certain of the circulators' affidavits that were notarized without the circulators personally appearing before the notary in violation of the law and the public trust?
(2) Did the Commonwealth Court err by permitting [candidate] to amend his nomination petition because the invalid circulators' affidavits were a fatal defect not apparent on the face and thus, not amendable under the Election Code?
The case will be submitted on the briefs.